Citation Nr: 0023737	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
currently, evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.  

This appeal arises from a February 1998 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted an increased 
rating for service-connected lumbosacral strain from 10 to 20 
percent.  In May 1999, the RO increased the evaluation to 40 
percent.  

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Objectively, the most recent VA examination of record, 
both spine and neurological, revealed forward flexion to 65 
degrees, side bending from 15 to 10 degrees and no extension, 
with extremes of these ranges reduced due to pain in the 
lumbar area; tenderness in the iliolumbar intervals; absent 
right ankle reflex, which was the side opposite his symptoms; 
and straight leg raising to about 50 degrees.  

2.  The most recent VA outpatient treatment entries of record 
show slightly increased lordosis with large abdomen, sitting 
was within normal limits; good body mechanics in transitional 
movement; bilateral straight leg raising to 40 degrees and 
hip internal rotation and external rotation within normal 
limits; average manual muscle test; tenderness to palpation 
over the lower lumbar paraspinals, sometimes with radiating 
pain into the left leg; the left posterior superior iliac 
spine was higher than the right and the left anterior 
superior iliac spine was lower than the right; posterior 
torsion of the left ilium; and a little limp if pain radiated 
into the left leg.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5292 and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Background

VA outpatient treatment records, dated June 1996 to January 
1997, showed that the veteran was seen for complaints of low 
back pain.  The diagnosis was chronic low back pain.  In 
November 1996 there was no erythema or swelling of the lumbar 
sacral area.  There was no tenderness to palpation.  The 
veteran was unable to bend to the right due to pain.  There 
was a decreased range of motion of the trunk.  

The VA examined the veteran in September 1996.  The curvature 
of his lumbar spine was normal and his gait was normal.  The 
veteran forward flexed the lumbar spine to 75 degrees, 
backward extension was to 30 degrees, lateral flexion was to 
30 degrees, and rotation was to 35 degrees.  There was no 
neurologic deficit in the legs.  The impression was residuals 
of injury to the lumbar spine.  X-rays revealed spondylolysis 
of L5 without listhesis.  Minimal degenerative spurring was 
noted.  

In November 1997 the VA examined the veteran.  The curvature 
of his lumbar spine was normal and there was some functional 
limitation of range of motion due to pain.  The veteran 
forward flexed to 50 degrees and complained of low back pain.  
Backward extension was to 25 degrees, lateral flexion was to 
20 degrees bilaterally and rotation was to 20 degrees 
bilaterally.  There was no neurologic deficit and his gait 
was normal.  The impression was residuals of lumbar strain.  
X-rays revealed localized minimal spondylosis; otherwise the 
veteran's spine was normal.  

The July 1998 radiology report impression was degenerative 
changes of the lumbar spine.  Slight narrowing of the 
intervertebral disc of L1-L2, L4-L5 and L5-S1 was noted.  
Osteophytes projecting from the vertebral bodies of L2 to L5 
were present as well as sclerotic changes at L5-S1.  

At the September 1998 RO hearing the veteran testified that 
he experienced low back pain which sometimes radiated down 
his legs.  He stated that he had periodic muscle spasms and 
that sitting was his worst position.  The veteran reported 
that bending and lifting were also problematic.  He indicated 
that walking was his most comfortable position.  

The veteran was seen for chronic back pain in September 1998.  
He reported low back pain, which at times radiated into his 
left lower extremity.  Range of motion was intact on 
examination and straight leg raising was negative.  Sensation 
was intact.  

The November 1998 radiology report showed left posterolateral 
disc herniation at L5-S1.  A large broad-based disc bulge at 
L4-L5 and smaller broad-based disc bulge at L3-L4 were also 
seen.  Moderate narrowing of the neural foramen at L4-L5 and 
L3-L4 was noted.  

The VA examined the veteran in December 1998.  Forward 
flexion was to 65 degrees, side bending was 15 to 10 degrees 
and no extension was possible in the lumbar segment.  These 
extremes of these ranges were reduced due to pain in the 
lumbar area.  The veteran had no evidence of spasm but was 
tender in the iliolumbar intervals.  In the sitting position 
with confusion he had an absent right ankle reflex, which was 
the side opposite his symptoms.  The left ankle and both knee 
responses were average.  His hamstrings tighten on straight 
leg raising at about 50 degrees from the horizontal position 
of zero.  Back pain was not evoked.  Lasegue's maneuver did 
not produce radicular pain.  

Multiple films of the lumbar spine revealed narrowing of the 
interspace between L5 and S1, particularly in the posterior 
aspect.  Spurring was noted on the body of L4 superiorly and 
L3.  The veteran had some degenerative changes in the facet 
between L4-L5, L5 and S1.  The Magnetic Resonance Imaging 
(MRI) studies revealed a bulging disc at L3-L4.  The left 
side showed some infringement of the posterolateral gutter.  
The diagnoses were degenerative discopathy multiple levels of 
the lumbar spine and lumbar radiculitis intermittent in the 
left lower extremity.  

The impression was that the veteran had peripheral neuropathy 
secondary to his diabetic condition.  The examiner felt that 
the veteran with his body build should have been capable of 
80 degrees forward flexion, 20 degrees extension, and side 
bending to 30 degrees.  

VA outpatient treatment records, dated March 1999 to April 
1999, indicated that the veteran was receiving physical 
therapy for chronic low back pain.  In March 1999, spinal 
movement assessment was that lumbar rotation decreased 25 
percent bilaterally and there were no complaints of increased 
pain.  Lumbar lateral flexion decreased 30 percent toward the 
right with increased pain and decreased toward the left with 
no increase in pain.  Strength was normal throughout.  On 
palpation there was tenderness was over the left lower lumbar 
paraspinals without radiating pain.  Sensation was intact.  
The assessment was that the veteran had radiating pain to the 
left lower extremity which appeared disc related; quick 
changes with position appeared with lumbar flexion and 
centralized with gentle extension in standing.  By April 1999 
the veteran had made progress with reduction of radiating 
symptoms to the left lower extremity through the use of 
lumbar extension throughout the day and avoidance of lumbar 
flexion especially with sitting activities.  He was 
encouraged to continue with stabilization exercises, as he 
had demonstrated continued chronic low back pain.  

VA outpatient treatment records, dated May 1999 to January 
20000, showed that the veteran was seen for complaints of 
chronic low back pain.  In May 1999 the veteran's posture 
exhibited slightly increased lordosis with large abdomen, 
sitting was within normal limits.  Good body mechanics in 
transitional movement were observed.  Bilateral straight leg 
raising was to 40 degrees and hip internal rotation and 
external rotation were within normal limits.  Manual muscle 
test was average and sensation to light touch was within 
normal limits.  Upon palpation there was tenderness over the 
lower lumbar paraspinals, sometimes with radiating pain into 
the left leg.  The left posterior superior iliac spine was 
higher than the right and the left anterior superior iliac 
spine was lower than the right.  The veteran had posterior 
torsion of the left ilium.  With regard to his gait he walked 
without a device but limped a little if pain radiated into 
the left leg.  The assessment was that the veteran appeared 
to have some discal problems and that his underlying 
sacroiliac problem may have impeded progress toward 
decreasing pain in the low back.  In July 1999 the diagnoses 
were chronic low back pain and sacroiliac dysfunction.  The 
assessment in October 1999 included chronic degenerative disc 
disease.  In January 2000 the assessment included chronic 
back pain.  

At the May 2000 videoconference the veteran testified that he 
could only walk about a quarter of a mile due to back pain 
and that the pain was in his lower back on both the left and 
the right side, but was worse on the left.  He stated that 
the pain radiated down his left leg and that within the past 
few months the left leg had become partially numb.  The 
veteran reported that he did not do range of motion movements 
because of the pain and that he wore a back brace through the 
VA physical therapy system about two years ago.  He indicated 
that the physical therapy helped to a degree but caused 
shoulder pain because he used his arms more.  The veteran 
described mild to occasional severe back pain and inability 
to sit for more than 15 to 20 minutes.  He maintained that he 
could not lift more than 10 pounds and that he had problems 
driving long distances.  

The veteran testified that standing straight helped his back 
and that he could sleep about 4 hours before back pain would 
wake him up.  He stated that he no longer had muscle spasms 
in his lumbar spine and that medication no longer helped to 
alleviate his back pain.  The veteran reported that he was 
never given a TENS unit and that he never received 
chiropractic manipulations.  He indicated that a nerve 
conduction study was done at the VA Medical Center (VAMC) 
about two years prior.  The veteran maintained that he had 
only seen VA doctors and they told him that surgery would not 
help.  He stated that the VA doctors told him that a disc was 
bulging and pinching on some of his nerves and that it was 
causing the pain.  The veteran testified that his back never 
became unstable or gave out on him and that his age was the 
primary reason that he no longer worked.  

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

The veteran is service-connected for lumbosacral strain, 
currently evaluated as 40 percent disabling.  He is currently 
rated for this disability under diagnostic codes 5292 
(Limitation of Motion) and 5295 (Lumbosacral Strain).

Under diagnostic code 5292, a 40 percent disability rating is 
assigned for severe limitation of motion of the lumbosacral 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  When 
a Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9- 
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997).  The VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under diagnostic code 5295, a 40 percent disability rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1999).

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (1999).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).  

Initially, we note that the veteran is currently rated at the 
maximum schedule disability level for lumbosacral strain 
under diagnostic codes 5292 and 5295.  

While the veteran's statements and testimony suggests that he 
desires an schedular increase under the diagnostic code 5293 
(40 percent evaluation is provided for severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief, respectively; and there is a 60 percent evaluation 
for pronounced intervertebral disc syndrome as shown by 
objective evidence of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief) because of neurological symptoms related 
to herniated nucleus pulposus, the Board reminds the veteran 
that he is not service connected for posterolateral disc 
herniation and bulging discs at this time and, therefore, 
consideration of the veteran's symptoms under the diagnostic 
criteria for intervertebral disc syndrome is at best 
premature.

The Board recognizes that it must consider whether the 
veteran's disability warrants a higher evaluation due to 
functional loss caused by pain, weakness, swelling, 
deformity, atrophy, instability, disturbance of locomotion, 
or interference with sitting, standing and weightbearing.  
See 38 C.F.R. §§ 4.40 and 4.45 (1999).  The Board finds that 
the evidence does not support a finding of functional loss 
due to the aforementioned factors.  In particular, the most 
recent VA outpatient treatment records specifically found 
good body mechanics, the manual muscle test was average and 
strength was normal throughout.  Additionally, in September 
1998 the veteran testified that walking was his most 
comfortable position.  In May 2000 he testified that his back 
never became unstable or gave out on him, he stated that 
standing straight actually helped his back pain.  In November 
1996 there was no swelling and in September 1996 and November 
1997 the curvature of the veteran's lumbar spine was normal, 
thus no deformity.  Atrophy, instability or disturbance of 
locomotion were not noted in the VA examination reports or in 
outpatient treatment records.  

The Board emphasizes that claims of functional loss due to 
pain or weakness must be supported by adequate pathology.  
DeLuca supra. at 206 (1995).  Therefore, the Board can find 
no basis under which to grant the veteran an increased 
evaluation and the appeal must be denied.  


ORDER

An increased evaluation for lumbosacral strain is denied.




		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

